DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 1/31/2022.
Election/Restrictions
Claims 20-29 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/18/2021.

Response to Arguments
All of Applicant’s arguments filed 1/31/2022 have been fully considered.
Rejection over Andre
Applicant argues that Andre when viewed as a whole shows and evidences only the utility of an aqueous alcoholic solvent extract and exemplifies an ethanol/water extract.  Such use of water/ethanol teaches away from a pure polyol extract as claimed.
This is not persuasive as it must be remember that a reference is prior art for all that it teaches and its teachings are not limited to exemplified or preferred embodiments. While the working examples use ethanol and water, Andre teaches the cosmetically acceptable solvent to be an alcoholic OR an aqueous-alcoholic solvent, thus clearly teachings that the solvent can be alcoholic. Andre further teaches the alcohol used for the alcohol solvent can be butylene glycol (Andre – claims 1 and 8-9), thus clearly teaching the use of butylene glycol as the alcoholic solvent. 
Rejection over Nizard
Applicant argues that Nizard teaches the use of an alcoholic or hydro-alcoholic solvent and exemplifies an ethanol/water mixture.
This is not persuasive as it must be remember that a reference is prior art for all that it teaches and its teachings are not limited to exemplified or preferred embodiments. While the working examples use ethanol and water, Nizard teaches that the solvent can be alcoholic and teaches butylene glycol to be suitable for use. Nizard further teaches that the relative proportion between the alcohol and the water is preferably 30/70 to 100/0, thus its prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a solvent that is 100% alcohol and 0% water, thus reading on “polar solvent consisting essentially of butylene glycol”
Applicant remarks that Nizard shows a synergistic effect of the combination of LONGOZA in admixture with Lipochrome-6 over the sole use of with Lipochrome-6 as an anti-aging effect. Therefore, no anti-ageing effect is shown for LONGOZA alone.
This is not persuasive as the instant claims are not limited to a single or sole active agent.
Applicant remarks that the instant specification shows the inventive composition to have an unexpected improvement activity over ethanol/water 70/30 vs longoza seed extract alone of Nizard.
This is not persuasive as the instant claims are not commensurate in scope with the data presented.  Applicant have only tested polar solvents consisting of butylene glycol, however, the instant claims recite consisting essentially of language and there is no indication in the specification as to what ingredients would materially affect the instant invention, thus the claims are interpreted as reciting comprising language.  There is no evidence of record that the entire claimed scope would have the same increase of ATP synthase.
Double Patenting Rejection
Applicant remarks that the extract of claim 1 shows superior properties to the product of US7381436.
This is not persuasive as US’436 anticipates the limitations of instant claim 1 and would inherently have the same properties as the instant invention.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the previously  ground seed" in line 3.  There is insufficient antecedent basis for this limitation in the claim as none of the previous claims from which 13 depends requires seeds to be ground.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 15-19 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andre (US 2007/0122500).
Claim 11 recites “comprising, as one active ingredient, an extract…”  The phrase “ as one active ingredient” does not limit the composition to  a single active ingredient, it simply implies that the claimed extract must be one of the active ingredients present in the composition.
Andre discloses a cosmetic composition comprising as an active ingredient (i.e. one active), an extract of seeds of the Aframomum angustifolium or Longoza plant, in a cosmetically acceptable excipient, The extract is taught to be prepared with a cosmetically acceptable solvent, in particular an alcoholic solvent such as butylene glycol, selected from a finite number of options, thus reading on “polar solvent consisting essentially of butylene glycol” and instant claims 12 and 15-17 (Andre – claim 1-2 and 8-9).
While the art fails to teach the solvent to be “ecologically friendly” the prior art anticipates the claimed/elected solvent and as a compounds and its properties are inseparable, the butylene glycol of the prior art is inherently ecologically friendly. While the art fails to teach the extract to be “a green extract” the prior art anticipates an extract of Aframomum angustifolium or Longoza plant made with an ecologically friendly and cosmetically acceptable polar solvent (i.e. butylene glycol), defined by the claims to be a “green extract”.
Regarding claim 13: Andre teaches obtaining the plant-seed extract by a method of extraction comprising a step of extraction of ground seeds with an alcoholic solvent (Andre – claim 3).
Regarding claims 18-19: Andre teaches the extract of Longoza seeds is present in a concentration, expressed on a dry extract basis of between 0.001-5%, preferably 0.01-1% (Andre – claim 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-19 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andre (US 2007/0122500).
Claim 11 recites “comprising, as one active ingredient, an extract…”  The phrase “as one active ingredient” does not limit the composition to  a single active ingredient, it simply implies that the claimed extract must be one of the active ingredients present in the composition.
Andre discloses a cosmetic composition comprising as an active ingredient (i.e. one active), an extract of seeds of the Aframomum angustifolium or Longoza plant, in a cosmetically acceptable excipient, The extract is taught to be prepared with a cosmetically acceptable solvent, in particular an alcoholic or aqueous-alcoholic solvent.  Suitable alcoholic solvents include butylene glycol, selected from a finite number of options.  Andre further teaches that the relative proportion between the alcohol and the water is preferably 30/70 to 100/0, thus clearly teaching that the solvent can be 100% alcoholic, thus reading on “polar solvent consisting essentially of butylene glycol” and instant claims 12 and 15-17 (Andre – claim 1-2 and 8-9).
While the art fails to teach the solvent to be “ecologically friendly” the prior art makes obvious the claimed solvent and as a compounds and its properties are inseparable, the butylene glycol of the prior art is inherently ecologically friendly. While the art fails to teach the extract to be “a green extract” the prior art makes obvious an extract of Aframomum angustifolium or Longoza plant made with an ecologically friendly and cosmetically acceptable polar solvent (i.e. butylene glycol), defined by the claims to be a “green extract”.
Regarding claim 13: Andre teaches obtaining the plant-seed extract by a method of extraction comprising a step of extraction of ground seeds with an alcoholic solvent (Andre – claim 3).
Regarding claim 14:  Andre teaches that when the extraction solvent is substantially completely evaporated off, obtaining a dry extract which can either be used as it is, as the active ingredient, or dissolved once again in a cosmetically acceptable solvent, in particular an alcohol or an aqueous-alcoholic mixture, in order to obtain another variant of the active ingredient (Andre – claim 7).  While Andre doesn’t specifically teach the solvents to be used to be polyol, Andre teaches that the make the extract suitable solvents include polyols, such as butylene glycol, therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the polyol solvents such as butylene glycol already taught by Andre to be suitably used with Aframomum angustifolium or Longoza plant with a reasonable expectation of success.
Regarding claims 18-19: Andre teaches the extract of Longoza seeds is present in a concentration, expressed on a dry extract basis of between 0.001-5%, preferably 0.01-1% (Andre – claim 11).

Claims 11-19 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nizard (US 2010/0055217). Cited on the 5/15/2020 IDS.
Claim 11 recites “comprising, as one active ingredient, an extract…”  The phrase “as one active ingredient” does not limit the composition to  a single active ingredient, it simply implies that the claimed extract must be one of the active ingredients present in the composition.
Nizard discloses a cosmetic comprising an extract of Longoza (Aframomum angustifolium) (Abs).  Nizard teaches that the extract is obtained by treating the seeds of the Longoza plant with a polar solvent.  The extract is obtained by treating the Longoza seeds with an alcoholic or aqueous-alcoholic solvent, wherein the alcohol is suitable butylene glycol (selected form a finite number of options).  Nizard further teaches that the relative proportion between the alcohol and the water is preferably 30/70 to 100/0, thus its prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a solvent that is 100% alcohol and 0% water, thus reading on “polar solvent consisting essentially of butylene glycol” and instant claims 12 and 15-17 (Nizard- claims 2-3 and [0043-0044]).
Regarding claim 13: Nizard teaches extract to be obtained by an extraction process comprising treating ground Longoza seeds with the alcoholic solvent (Nizard – claim 3).
While the art fails to teach the solvent to be “ecologically friendly” the prior art makes obvious the claimed solvent and as a compounds and its properties are inseparable, the butylene glycol of the prior art is inherently ecologically friendly. While the art fails to teach the extract to be “a green extract” the prior art makes obvious an extract of Aframomum angustifolium or Longoza plant made with an ecologically friendly and cosmetically acceptable polar solvent (i.e. butylene glycol).
Regarding claim 14: Nizard teaches that the extraction solvent can be evaporated substantially completely to give a dry extract which can be used as it is in the composition of the invention or else can be redissolved in a cosmetically acceptable  solvent, especially an alcohol or a water-alcohol mixture as defined above (i.e. such as butylene glycol) for another variant [0050].
Regarding claims 18-19: Nizard teaches that a dry Longoza extract can be used in the composition in amounts ranging from 0.001-0.05% (Nizard – claim 16).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 15-19 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 7,381,436. Although the claims at issue are not identical, they are not patentably distinct from each other because  both teach cosmetic compositions comprising an extract from the seeds of the plant Aframomum angustifolium, wherein the said extract from the seeds of the plant Aframomum angustifolium is prepared by at least one step of solvent extraction of the ground seeds with a cosmetically acceptable extraction solvent selected from an alcoholic solvent, wherein the alcohol is selected from butylene glycol.  Furthermore, both teach obtaining a substantially dry extract wherein the dry extract is dissolved in a cosmetically acceptable solvent and the extract is taught to be used in amounts ranging from 0.001-5%.

Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613